374 F.3d 1384
Humberto ALVAREZ-MACHAIN, Plaintiff-Appellant,v.UNITED STATES of America; Hector Berellez; Bill Waters; Pete Gruden; Jack Lawn; Antonio Garate-Bustamante; Francisco Sosa, and five unnamed Mexican nationals currently in the federal witness protection program, Defendants-Appellees.Humberto Alvarez-Machain, Plaintiff-Appellee,v.Francisco Sosa, and five unnamed Mexican nationals currently in the federal witness protection program, Defendant-Appellant.
No. 99-56762.
No. 99-56880.
United States Court of Appeals, Ninth Circuit.
July 14, 2004.

Alan Rubin, Esq., Epstein, Adelson & Rubin, Peter A. Schey, Esq., Los Angeles, CA, Paul L. Hoffman, Esq., Schonbrun, DeSimone, Seplow, Harris and Hoffman, LLP, Venice, CA, for Plaintiff-Appellant.
Mary Hampton Mason, Charles S. Leeper, Spriggs & Hollingsworth, Charles J. Cooper, Esq., Hamish P.M. Hume, Esq., Cooper & Kirk, PLLC, Carter G. Phillips, Esq., Sidley, Austin, Brown & Wood, LLP, Washington, DC, Gary S. Lincenberg, Esq., Bird, Marella, Boxer & Wolpert, Los Angeles, CA, for Defendant-Appellee.
On Remand from the United States Supreme Court.
Before SCHROEDER, Chief Judge, GOODWIN, O'SCANNLAIN, RYMER, KLEINFELD, THOMAS, McKEOWN, FISHER, GOULD, PAEZ and TALLMAN, Circuit Judges.

ORDER

1
The judgment of this court, 331 F.3d 604 (2003) (en banc), is vacated and the case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in Sosa v. Alvarez-Machain, 542 U.S. ___, 124 S.Ct. 2739, 159 L.Ed.2d 718 (2004).